 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   CYMANDE SMITH,                           )    Case No.: 2:18-cv-01448-FFM
                                              )
10                Plaintiff,                  )    {PROPOSED} ORDER AWARDING
                                              )    EQUAL ACCESS TO JUSTICE ACT
11         vs.                                )    ATTORNEY FEES AND EXPENSES
                                              )    PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                             )    AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )    U.S.C. § 1920
13                                            )
                  Defendant                   )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,200.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21
22   Dated: August 1, 2019                            /s/ Frederick F. Mumm        s
                                                  The Honorable Frederick F. Mumm
23                                                  United States Magistrate Judge
24
25
26

                                             -1-
